                                                                                E-FILED
                                                      Tuesday, 09 July, 2019 03:54:07 PM
                                                           Clerk, U.S. District Court, ILCD

                UNITED STATES DISTRICT COURT
             FOR THE CENTRAL DISTRICT OF ILLINOIS


STEPHEN C. COLEMAN,                       )
                                          )
                                          )
     Plaintiff,                           )
                                          )
     v.                                   )    17-CV-3286
                                          )
MARK BRADY, et al.,                       )
                                          )
     Defendants.                          )
                                          )

                  SECOND MERIT REVIEW OPINION

     Plaintiff filed this action pro se from Pinckneyville Correctional

Center. The Court dismissed the complaint as barred by the two-

year statute of limitations but gave Plaintiff leave to file an amended

complaint.

     Plaintiff has filed letters which have been docketed as a motion

for leave to file an amended complaint and motion to reconsider the

Court’s ruling that this action is time-barred.

     As the Court summarized in its first merit review order,

Plaintiff alleges that two parole officers interrogated Plaintiff on

August 6, 2013 without informing Plaintiff of his Miranda rights.

After that interrogation, Plaintiff was arrested on charges regarding

                                 Page 1 of 6
the possession and manufacture/delivery of cannabis. Illinois v.

Coleman, 2013-CF-749 (Sangamon County). According to Plaintiff,

there was no probable cause for this arrest or his continued

detention, and he was subjected to an unreasonable search and

seizure. A review of the criminal docket shows that Plaintiff’s

motion to suppress the statements he made during the

interrogation was granted. Id., 7/30/14 docket entry. Plaintiff was

then released on his own recognizance in August 2014, while the

State appealed. Id. 8/13/14 docket entry. In August 2015, the

State dismissed the charges when the Illinois Appellate Court

affirmed the ruling. Id., 8/24/15 and 8/26/15 rulings.

     The Court concluded that these claims were plainly barred by

the two-year statute of limitations. Woods v. Illinois Dept. of

Children and Family Serv., 710 F.3d 762, 768 (7th Cir. 2013)(“[T]he

limitations period applicable to all § 1983 claims brought in Illinois

is two years, . . . ."). The statute of limitations is an affirmative

defense, but the Court can dismiss a case sua sponte if the issue is

beyond debate. See Walker v. Thompson, 288 F.3d 1005, 1009 (7th

Cir. 2002)(“[W]hen the existence of a valid affirmative defense is so

plain from the face of the complaint that the suit can be regarded as

                                 Page 2 of 6
frivolous, the district judge need not wait for an answer before

dismissing the suit.”).

     Plaintiff explains in his letters that he filed a lawsuit in circuit

court about these claims in 2013, that he did not know that he had

to keep the circuit court informed that he was no longer

incarcerated, and that he did not learn of that case’s dismissal until

some time later, when he was asking the clerk about his fines and

retrieving his driving license. (d/e 10 p. 1.)

     The only case the Court could find filed by Plaintiff in

Sangamon County is a mandamus action filed against Mark Brady,

who is also a Defendant in this case. 2014-MR-576. That case was

dismissed on December 1, 2014. That order appears to have been

returned as undeliverable about a week later. Id.

     The circuit court case does not make this action timely.

Plaintiff’s claims about unreasonable search and seizure and not

being read his Miranda rights accrued when the alleged misconduct

occurred on August 6, 2013, more than four years before Plaintiff

filed this action. See Neita v. City of Chi., 830 F.3d 494, 498 (7th

Cir. 2016)(“A Fourth Amendment claim accrues at the time of the

search or seizure.”). Plaintiff’s claim for arrest and pretrial

                                Page 3 of 6
detention without probable cause accrued at the latest when

Plaintiff was released from detention on those charges in August

2014, more than three years before Plaintiff filed this action.

Manuel v. City of Joliet, 137 S.Ct. 911 (2017); Lewis v. City of

Chicago, 914 F.3d 472, 478 (7th Cir. 2019)(wrongful pretrial

detention claim accrues when the detention ends). That Plaintiff

was detained the next year on different charges does not affect the

analysis.

     Even assuming for the sake of argument that the state court

mandamus action tolled the statute of limitations for this action,

the mandamus action was dismissed on December 2014, three

years before Plaintiff filed this case. Plaintiff’s failure to keep track

of that case is not grounds to extend the statute of limitations in

this case. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir.

2018)(“[Plaintiff’s] ignorance of his legal rights does not affect the

accrual of his claim for statute of limitations purposes.”).

   IT IS ORDERED:

     1)     Plaintiff’s motion for counsel is denied because Plaintiff

has not demonstrated reasonable efforts to find counsel on his own.



                                 Page 4 of 6
(d/e 9.) The Court also notes that Plaintiff’s filings coherently

communicate the facts giving rise to his claims.


     2)     Plaintiff’s letters filed as motions are granted in part and

denied in part. (d/e’s 10, 11, 12.) The motions are granted to the

extent the Court has considered Plaintiff’s arguments and

allegations therein. The motions are denied to the extent Plaintiff

seeks reconsideration of the Court’s first merit review order.


     3)     This action is dismissed with prejudice as barred by the

two-year statute of limitations.


     4) The clerk is directed to close this case and enter a

judgment.


     5)     Plaintiff must still pay the full filing fee of $350 even

though his case has been dismissed. The agency having custody of

Plaintiff shall continue to make monthly payments to the Clerk of

Court, as directed in the Court's prior order.


     6)     If Plaintiff wishes to appeal this dismissal, he must file a

notice of appeal with this Court within 30 days of the entry of

judgment. Fed. R. App. P. 4(a). A motion for leave to appeal in


                                 Page 5 of 6
forma pauperis should set forth the issues Plaintiff plans to present

on appeal. See Fed. R. App. P. 24(a)(1)(C). If Plaintiff does choose

to appeal, he will be liable for the $505 appellate filing fee

irrespective of the outcome of the appeal.


ENTERED: 7/9/2019
FOR THE COURT:
                                     s/Sue E. Myerscough
                                     SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                                Page 6 of 6
